1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3        Plaintiff-Appellee,

 4 v.                                                                    NO. 29,012

 5 CHARLES CAUFFMAN,

 6        Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Jane Shuler Gray, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Hugh W. Dangler, Chief Public Defender
13 Navin H. Jayaram, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                              MEMORANDUM OPINION

17 KENNEDY, Judge.

18        Charles Cauffman (Defendant) appeals from a judgment and sentence entered

19 October 4, 2007 following a jury trial where he was convicted of DWI (seventh or

20 subsequent offense); driving while license suspended or revoked; resisting, evading

21 or obstructing an officer; and following too closely. [RP 145-47] We issued a
 1 proposed notice of summary disposition proposing to affirm on March 12, 2009.

 2 Pursuant to an extension, Defendant timely filed a memorandum in opposition on May

 3 18, 2009.    We have considered Defendant’s arguments on appeal but remain

 4 unpersuaded. We affirm.

 5        Defendant argues on appeal that his convictions should be reversed due to

 6 ineffective assistance of counsel. “To establish a prima facie case of ineffective

 7 assistance of counsel, Defendant must show that (1) counsel’s performance was

 8 deficient in that it fell below an objective standard of reasonableness; and (2) that

 9 Defendant suffered prejudice in that there is a reasonable probability that, but for

10 counsel’s unprofessional errors, the result of the proceeding would have been

11 different.” State v. Aker, 2005-NMCA-063, ¶ 34, 137 N.M. 561, 113 P.3d 384

12 (internal quotation and citation omitted). Prejudice must be shown before a defendant

13 is entitled to relief based on ineffective assistance of counsel. Duncan v. Kerby, 115

14 N.M. 344, 348-49, 851 P.2d 466, 470-71 (1993).

15        The charges for which Defendant was convicted arose from an incident where

16 alleged victim, Ms. Fiero, accused Defendant of rear-ending her at a stoplight. [MIO

17 1-2] According to Ms. Fiero, she pulled over, and Defendant continued driving.

18 [MIO 3] Ms. Fiero followed Defendant until he pulled over and her husband, Mr.

19 Fiero, arrived and confronted Defendant. [MIO 3] A police officer arrived at the


                                             2
 1 scene, determined that Defendant appeared to be under the influence, and arrested

 2 him. [MIO 4]

 3        Defendant argues on appeal that he was prejudiced by trial counsel’s failure to

 4 ask more questions about why there was no paint transfer from vehicle to vehicle and

 5 his failure to object to Mr. Fierro’s testimony because he was not involved in the

 6 accident. [MIO 9] The former has little bearing on the elements of the offenses. The

 7 latter invlove the testimony of an on-scene witness by Defendant’s own concession

 8 of fact. Whether to object to evidence is a matter of trial tactics. Failure to object

 9 does not establish ineffective assistance of counsel. State v. Peters, 1997-NMCA-084,

10 ¶ 40, 123 N.M. 667, 944 P.2d 896.

11        Defendant also asserts that trial counsel should have objected to the length of

12 time it took for him to be brought to trial. [MIO 9] In his memorandum in opposition,

13 Defendant admits that his trial commenced after numerous continuances and several

14 attorneys were assigned to his case. [MIO 4] While a criminal defendant has an

15 undeniable right to a prompt disposition of criminal charges, where the defendant

16 himself causes or contributes to the delay or consents to the delay, he may not

17 complain of a denial of that right. State v. Mascarenas, 84 N.M. 153, 155, 500 P.2d

18 438, 440 (Ct. App. 1972).

19        Defendant also argues that trial counsel failed to seek a plea bargain when


                                             3
 1 requested to do so by Defendant. [MIO 6] The record shows a request for a jury trial

 2 signed by Defendant; [RP 19] a waiver of the preliminary examination; [RP 33] a

 3 demand for speedy trial; [RP 46] an arraignment and plea proceeding where

 4 Defendant entered a plea of not guilty; [RP 48] a bench warrant issued for

 5 Defendant’s failure to appear at the pretrial conference; [RP 56] and a letter from a

 6 psychologist stating that Defendant is competent to consult with his attorney and

 7 participate meaningfully in his own defense. [RP 68] These documents indicate that

 8 Defendant had ample time to make his wishes to plead guilty known to the judge and

 9 did not do so. There is no indication on the record that Defendant wanted to plead

10 guilty but that his attorneys refused to allow him to do so. Further, there is no

11 showing or allegation that Defendant was prejudiced by not pleading guilty to the

12 charges for which he was convicted.

13        Finally, Defendant contends that trial counsel failed to file an appeal on his

14 behalf. [MIO 6] While failure to pursue an appeal in a timely fashion constitutes per

15 se ineffective assistance of counsel, the only form of relief that is afforded in such

16 cases is to allow untimely appeals to proceed on their merits. See State v. Duran, 105

17 N.M. 231, 233, 731 P.2d 374, 376 (Ct. App. 1986), (holding that “failure to file a

18 timely notice of appeal . . . constitutes ineffective assistance of counsel per se”). To

19 that end, we have fully considered Defendant’s arguments on appeal. No additional


                                              4
 1 relief is available.

 2          In his memorandum in opposition, Defendant retracts the argument presented

 3 in his docketing statement that trial counsel should have called his physician to the

 4 stand to testify that he was under the influence of methadone at the time of the

 5 accident. [MIO 5-6] Defendant now contends he did not want his physician to be

 6 called and that he has never taken methadone. [MIO 6] We therefore do not revisit

 7 the issue of whether trial counsel erred by failing to call Defendant’s physician during

 8 trial.

 9          For the foregoing reasons, and those contained in the proposed notice of

10 summary disposition, we affirm Defendant’s convictions and sentence.

11          IT IS SO ORDERED.


12                                         ___________________________________
13                                         RODERICK T. KENNEDY, Judge

14 WE CONCUR:



15 ___________________________
16 JAMES J. WECHSLER, Judge



17 ___________________________
18 ROBERT E. ROBLES, Judge


                                              5